Luke, J.
Mrs. Ada Perkins was convicted in the criminal court of Atlanta of possessing intoxicating liquor. Her exceptions here to the judgment of the superior court on certiorari present the question whether there was sufficient evidence to support the verdict.
It appears from the record that three officers went to defendant’s house in a fairly populous-part of the city of Atlanta; that said house fronted on Julian street, and that several other houses and some railroad tracks were quite near it; that outside her yard (which was unenclosed), and in about fifty or sixty feet from her house, a gallon of liquor was found buried in a hole; that there was nothing to indicate whether the liquor belonged to her or to others living near by; that there was nothing to connect her, any more than others, with a quart of liquor found somewhere near her house;' that her house was searched and no liquor was found in it; that the house had two rooms, and her daughter was in the front part of it; and that one of the officers who went around the house saw the defendant pour something out of a pint bottle that smelled like whisky, and, to the best of his opinion, was corn whisky.
The gist of the defendant’s statement at the trial was that her husband and her married daughter lived with her; t-hat when the officers approached she was washing out some bottles which her children had picked up near the railroad-track; that some of these bottles “may have had liquor in them, and perhaps had;” and that she had no liquor, sold none, and knew nothing about any of the whisky found.
The case against the defendant is not a strong one, but this court can not say that the verdict, which has the approval of the trial judge, is without evidence to support it.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.